PD-0231-15
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                              NO. PD-0231-15                Transmitted 4/1/2015 3:02:48 PM
                                                              Accepted 4/1/2015 5:28:08 PM
                                                                               ABEL ACOSTA
                                  IN THE                                               CLERK


                    COURT OF CRIMINAL APPEALS

                             AUSTIN, TEXAS


                       OSVALDO MIGUEL PEREZ

                                 Petitioner,

                                     vs.

                          THE STATE OF TEXAS


                           Petition for Review of the
                            Eighth Court of Appeals
                       Judgment in No. 08-13-00024-CR
                affirming conviction in Cause No. 20120D01211
                 from The Criminal District Court Number One
                             El Paso County, Texas


                PETITION FOR DISCRETIONARY REVIEW


                             Ruben P. Morales
                           Attorney for Petitioner
                          Texas Bar No. 14419100
                              718 Myrtle Ave.
April 1, 2015              El Paso, Texas 79901
                              915 - 542 - 0388
                            915 - 225-5132 fax
                           rbnpmrls@gmail.com

                       SUBMITTED: March 31, 2015
                            PARTIES INVOLVED

TRIAL COURT: Criminal District Court At Law Number One
Honorable PETER PECA, judge presiding
500 E. San Antonio Ave., Suite 469, El Paso, Texas 79901

OSVALDO MIGUEL PEREZ,
Appellant/Petitioner

RUBEN P. MORALES
Appellate Counsel for Petitioner
718 Myrtle Avenue, El Paso, Texas 79901

DANIEL ROBLEDO
Trial and Appellate Counsel for Appellant
300 E. Yandell Dr.
El Paso, Texas 79903

JAIME ESPARZA
District Attorney, El Paso County, Texas
Appellate and Trial Counsel for Appellee
500 E. San Antonio Ave., El Paso, Texas 79901

KRISTIN R. ROMERO
Assistant District Attorney
Trial Counsel for Appellee
500 E. San Antonio Ave., Rm. 201
El Paso, TX 79901

DOUGLAS K. FLETCHER
Assistant District Attorney
Appellate Counsel for Appellee
500 E. San Antonio Ave.
El Paso Texas 79901




                                       ii
                                     TABLE OF CONTENTS

PARTIES INVOLVED…………………………………………………………….ii

INDEX OF AUTHORITIES.....................................................................................iv

STATEMENT REGARDING ORAL ARGUMENT ............................................... v

STATEMENT OF THE CASE .................................................................................vi

STATEMENT OF PROCEDURAL HISTORY.......................................................vi

GROUNDS FOR REVIEW ....................................................................................... 1

ARGUMENT

         1. Whether the Eighth Court erred in determining that a drug dog’s positive
         alert for narcotics at the front door of defendant’s residence provided
         sufficient residual probable cause for the issuance of a search warrant to enter
         defendant’s home, in light of the Supreme Court’s opinion in Florida v.
         Jardines…………………………………………………………………………...…1

PRAYER FOR RELIEF ............................................................................................ 7

CERTIFICATE OF SERVICE .................................................................................. 7

CERTIFICATE OF COMPLIANCE……………………………………………….8

APPENDIX A Eighth Court Opinion .................................................... Attachment 1




                                                      iii
                                     INDEX OF AUTHORITIES

FEDERAL CASES

Florida v. Jardines, 133 S. Ct. 1409, 1411 185 L. Ed. 2d 495 (2013)…...1, 2 4, 5, 6


TEXAS CASES

Perez v. State, No., 2014 WL 7237732, at *1 (Tex. App. Dec. 19, 2014) .......... 4, 5

Rivas v. State, 411 S.W.3d 920, 921 (Tex. Crim. App. 2013) ................................... 6

State v. Weaver, 349 S.W.3d 521, 527 (Tex. Crim. App. 2011) ........................... 4, 5

CONSTITUTIONS AND STATUTES

TEX. R. APP. P. 66.3(c) ............................................................................................ 4

TEX. R. APP. P. 66.3(f)............................................................................................. 4




                                                         iv
       STATEMENT REGARDING ORAL ARGUMENT

Petitioner does not believe that oral argument is necessary.




                                   v
                          STATEMENT OF THE CASE

      Petitioner was charged in a three count indictment with unlawful possession

of cocaine with the intent to deliver, unlawful possession of a firearm by a felon, and

unlawful possession of metal or body armor by a felon. CR at 3-5. Appellant filed a

pretrial motion to suppress evidence alleging a lack of probable cause to justify the

issuance of the search warrant which was used to justify the search of his home. CR

at 41-47. The trial court denied the motion. R. 2:14. Appellant pled guilty pursuant

to a plea agreement and his punishment was assessed by the trial court at 3 and ½

years in prison on each count, all sentences to run concurrently.

STATEMENT OF THE PROCEDURAL HISTORY OF THE CASE

      Appellant filed a timely Notice of Appeal on February 1, 2013. On December

19, 2014, the Eighth Court affirmed Appellant’s conviction in an unpublished

opinion. Perez v. State, 2014 WL 7237732 (Tex. App. – El Paso, 2014). A motion

for rehearing was timely filed on January 6, 2015 and denied on January 28, 2015.

This Court granted an extension of time in which to file a petition for discretionary

review until March 30, 2015.




                                          vi
                           GROUNDS FOR REVIEW

1. Whether the Eighth Court erred in determining that a drug dog’s positive alert

   for narcotics at the front door of defendant’s residence provided sufficient

   residual probable cause for the issuance of a search warrant to enter

   defendant’s home, in light of the Supreme Court’s opinion in Florida v.

   Jardines.




                                      1
                            ARGUMENT GROUND 1

       Petitioner’s home was searched pursuant to a search warrant. At the motion
to suppress, it was established that the affidavit used to obtain the search warrant
contained false information. Specifically, the officer claimed that he had previously
purchased drugs at Petitioner’s home when in fact, he had not. The Eighth Court
upheld the search of Petitioner’s home because “the trained drug dog’s positive
reaction to drugs in the residence provided sufficient probable cause to issue a search
warrant without the officer’s false statement.” The Eighth Court’s holding is
contrary to established Supreme Court precedent. In Florida v. Jardines, the
Supreme Court expressly held that the use of a narcotics dog to investigate the home
and its immediate surroundings is a search within the meaning of the Fourth
Amendment. It further held that a search warrant issued on the basis of information
gathered through such an illegal search is invalid. Consequently, the Eighth Court
erred when it upheld the search of Petitioner’s residence on the basis of an illegal
dog sniff at his front door.

Relevant Facts

      On March 6, 2012, Petitioner’s home was searched pursuant to a search

warrant. As a result of the search, Petitioner was arrested, charged and indicted for

possession of cocaine, and unlawful possession of a firearm and body armor.

Petitioner moved to suppress the evidence alleging that the search warrant was

issued without sufficient probable cause. The trial court denied the motion.

      The “Affidavit for Search Warrant” listed the following facts to justify the

issuance of the search warrant:

      1. Affiant received information from a confidential informant that Petitioner

          was trafficking narcotics from his home. No additional information was


                                          2
             provided regarding the confidential informant. CR. at 46.

         2. Officers approached Petitioner’s home and deployed a drug sniffing dog

             outside the front door of Petitioner’s home. The dog alerted on Petitioner’s

             home as having an odor of narcotics coming from within the home. CR. at

             46; and

         3. A no knock warrant was needed because affiant had previously purchased

             small plastic baggies containing marijuana from Petitioner’s residence and

             the small baggies could easily be disposed of or destroyed. CR. At 47.

         At the motion to suppress hearing, the State admitted that the statement

regarding the purchase of marijuana from Petitioner’s residence was false. R. 2:9. It

also admitted that an anonymous tip, standing alone, is not enough to justify a search

warrant. R. 2:13. However, the State argued that the positive dog alert taken together

with the information obtained from the confidential informant was sufficient to

justify the issuance of the search warrant. R. 2:13.1

Opinion of the Court of Appeals

         In affirming Petitioner’s conviction, the Eighth Court wrote: “Because the

trained drug dog's positive reaction to drugs in the residence provided sufficient


1 The reasonableness of the officer’s no-knock entry was not litigated at the motion to suppress nor was it briefed
on appeal. Although the warrant authorized a no-knock entry, it is unclear from the record whether that actually
occurred. However, since probable cause for the issuance of any warrant was lacking, it is unnecessary to decide
whether a no-knock entry was authorized.

                                                          3
probable cause to issue a search warrant without the officer's false statement, we find

no reversible error in the judge's failure to grant the motion.” Perez v. State, No.

08-13-00024-CR, 2014 WL 7237732, at *1 (Tex. App. Dec. 19, 2014). The Eighth

Court also erroneously cited this Court’s opinion in State v. Weaver, 349 S.W.3d
521, 528(Tex. Crim. App. 2011) for the proposition that a positive alert by a certified

drug dog is sufficient probable cause to search a home.

Reasons for Review

      Review should be granted because the Eighth Court has decided an important

question of state and federal law in a way that conflicts with the applicable decisions

of the Court of Criminal Appeals and the Supreme Court of the United States. TEX.

R. APP. P. 66.3(c). Review should also be granted because the Eighth Court has so

far departed from the accepted and usual course of judicial proceedings, or so far

sanctioned such a departure by a lower court, as to call for an exercise of the Court

of Criminal Appeals' power of supervision. TEX. R. APP. P. 66.3(f).

      In Florida v. Jardines, police received an unverified tip that marijuana was

being grown in the home of Jardines. 133 S. Ct. 1409, 1411 185 L. Ed. 2d 495

(2013).    A surveillance team was sent out to investigate. Id. As part of the

investigation, a drug-sniffing dog was allowed to sniff the front porch of Jardines

home. Id. After sniffing the base of the front door to the home, the dog alerted to

                                          4
the odor of narcotics. Id. Based on the alert, police obtained a warrant for a search,

which revealed marijuana plants. Id. The Supreme Court held that deployment of the

drug dog on the front porch of the residence constituted a search for Fourth

Amendment purposes. Id. at 1417-1418. Consequently, absent a warrant or exigent

circumstances, the dog sniff of the porch was not authorized. Id. At 1420. In this

case, absent the false information that was excluded from the warrant, the facts are

almost identical. Police received information that Petitioner was dealing drugs

from his home. Police investigated by allowing a drug-sniffing dog to sniff the front

door to Petitioner’s home. The dog alerted and, on the basis of this alert, the police

obtained a search warrant for Petitioner’s residence. But, unlike the Supreme Court

in Jardines, the Eighth Court held that the dog sniff provided sufficient probable

cause for the issuance of a warrant.

      The Eighth Court exacerbates the error by citing this Court’s opinion in State

v. Weaver, for the proposition that “a positive alert by a certified drug dog is

sufficient probable cause to search [a home].” Perez v. State, 2014 WL 7237732, at

*1. Weaver involved the search of a vehicle. State v. Weaver, 349 S.W.3d 521, 527

(Tex. Crim. App. 2011). Ultimately, this Court’s holding in Weaver was that the

dog sniff of the vehicle and the subsequent search of the vehicle were improper. Id.

at 52. However, the general legal principles discussed in Weaver were specific to

                                          5
vehicle search cases. The Supreme Court in Jardines, makes clear that when it comes

to the Fourth Amendment, “the home is first among equals.” Jardines, 133 S. Ct. at

1414. At the core of the Fourth Amendment is the right of a person to retreat into

their home and there be free from unreasonable governmental intrusion. Id. The

Supreme Court further states that the right is of little value if State’s agents are able

to stand in a home’s porch and search for evidence with impunity. Id.

Conclusion

      This Court should grant review because it is undisputable that the Eighth

Court misapplied precedent from the Supreme Court and from this Court. The

relevant Supreme Court precedent mandates the opposite result of that reached by

the Eighth Court. The Eighth Court opinion issued over twenty-one months after

Jardines, fails to mention or even allude to this key Supreme Court precedent which

is directly on point. In at least one published case, this Court vacated a decision by

the Court of Appeals that did not consider Jardines. See Rivas v. State, 411 S.W.3d
920, 921 (Tex. Crim. App. 2013). Similarly, the facts of this case require that this

Court grant review and correct the erroneous decision of the Eighth Court.




                                           6
                             PRAYER FOR RELIEF

      For all the reasons stated above, Petitioner respectfully requests that the

Honorable Court of Criminal Appeals grant this petition for discretionary review.



                                              Respectfully submitted,



                                              /s/ Ruben P. Morales
                                              Ruben P. Morales
                                              Attorney for Petitioner
                                              Texas Bar No. 14419100
                                              718 Myrtle Avenue
                                              El Paso, Texas 79901
                                              915 - 542 - 0388
                                              915 - 225 - 5132 fax


                              Certificate of Service

      I certify that on March 30, 2015 a copy of this petition was delivered via efile

to the Office of the El Paso County District Attorney at DAappeals@epcounty.com,

and to the State Prosecuting Attorney at information@spa.texas.gov.


                                              /s/ Ruben P. Morales
                                              Ruben P. Morales




                                          7
                     CERTIFICATE OF COMPLIANCE

      I certify that Appellant’s Petition for Discretionary Review contains 1,455

words and complies with the applicable Rules of Appellate Procedure.


                                                   /s/ Ruben P. Morales
                                                   Ruben P. Morales




                                         8
Perez v. State, Not Reported in S.W.3d (2014)


                                                                   in violation of constitutional and state-law rights. The
                                                                   narcotics officer claimed falsely in the affidavit that he
                   2014 WL 7237732
                                                                   had purchased small baggies containing marijuana from
    Only the Westlaw citation is currently available.
                                                                   Appellant's residence. The State admitted that Officer Harvel
          SEE TX R RAP RULE 47.2 FOR                               made the false statement. The trial court denied the motion.
    DESIGNATION AND SIGNING OF OPINIONS.

                        OPINION
                                                                                            ANALYSIS
                  (DO NOT PUBLISH)
                Court of Appeals of Texas,                         The Fourth Amendment of the United States Constitution
                         El Paso.                                  requires a finding of probable cause before a search warrant
                                                                    may be issued. State v. Crisp, 74 S.W.3d 474, 483-84
            Osvaldo Miguel Perez, Appellant,
                                                                   (Tex.App.—Waco 2002, no pet.). To show probable cause
                            V.
                                                                    and obtain a search warrant, narcotics officer Harvel stated
              The State of Texas, Appellee.                        in his affidavit that he had received reliable information
                                                                   from a confidential source that Appellant was trafficking
    No. 08-13-00024—CR I December 19, 2014
                                                                    narcotics from the named address. In support of his request
Appeal from the Criminal District Court No. 1 of El Paso           for a "no-knock" warrant, Officer Harvel claimed falsely that
County, Texas, (TC #20120D0I211)                                    he had purchased plastic baggies containing marijuana from
                                                                    Appellant at the suspected place and, based on his experience,
Attorneys and Law Firms                                             he believed a delay of entry would allow time for the named
                                                                    party to destroy the marijuana. Harvel had never purchased
Jaime E. Esparza, Douglas K. Fletcher, for The State of Texas.      drugs from Appellant. Appellant argues that without Officer
                                                                    Harvel's false statement, the affidavit lacked probable cause
Daniel Robledo, for Osvaldo Miguel Perez.
                                                                    to issue a search warrant for Appellant's home.
Before McClure, C.J., Barajas, C.J. (Senior Judge), Chew,
C.J. (Senior Judge)                                                In Appellant's sole issue, he contends that the State violated
                                                                   his Fourth Amendment rights against illegal search and
                                                                   seizure when officers searched his home without probable
                          OPINION                                  cause for the search warrant. He complains that the judge
                                                                   abused his discretion in denying the motion to suppress
ANN CRAWFORD McCLU RE, Chief Justice                               because, without the officer's false claim, the State lacked
                                                                   probable cause to obtain a search warrant.
 *1 Osvaldo Miguel Perez appeals his conviction in three
counts for: unlawful possession of cocaine with the intent to      The State counters that Appellant was not harmed by Harvel's
deliver; the unlawful possession of a firearm by a felon; and      false claim since a trained drug canine had previously alerted
the unlawful possession of body armor by a felon. Appellant        for drugs at the front door of the house. See State v. Weaver.
claims that Officer Harvel made false claims in his affidavit to   349 S.W.3d 521, 528 (Tex.Crim.App.2011)(a positive alert
show probable cause to support the warrant and that the trial      by a certified drug dog is sufficient probable cause to search).
court abused its discretion in denying his motion to suppress.     Because the trained drug dog's positive reaction to drugs in
                                                                   the residence provided sufficient probable cause to issue a
                                                                   search warrant without the officer's false statement, we find
                  FACTUAL SUMMARY                                  no reversible error in the judge's failure to grant the motion.
                                                                   We overrule the sole point and affirm the judgment of the trial
On March 6, 2012, following a search of his home, Appellant        court below.
was indicted for possession of cocaine, and for unlawful
possession of a firearm and body armor. He filed a pretrial
motion to suppress the evidence alleging that the warrant
                                                                   Barajas, C.J. (Senior Judge), sitting by assignment
was obtained by the officer's false statements in the affidavit



WestLwNext 2015 Thomson Reuters. No chm to orgnal U.S. Government Works.